Citation Nr: 0735487	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-27 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a compensable rating for bilateral 
defective hearing.

3.  Entitlement to an increased rating for residuals of a 
crush injury to the right great toe, currently evaluated as 
10 percent disabling.  

4.  Entitlement to an increased rating for dermatitis of the 
neck, shoulders, and forearms, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to 
November 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACTS

1.  The most recent examination shows that the veteran's 
bilateral defective hearing was productive of no more than 
Level I hearing in each ear.

2.  The veteran's right toe disability is manifested by mild 
weakness against resistance; without limited motion or pain 
on range of motion study.  Moderately severe impairment of 
function of the right foot is not shown.  There is no 
evidence of nonunion or malunion.

3.  The veteran's atopic dermatitis does not involve at least 
5 percent of his body, and does not require systemic therapy.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.3, 4.7, 
4.85, 4.86 and Diagnostic Code 6100 (2007).

2.  The criteria for a rating in excess of 10 percent for the 
residuals of a crush injury to the right great toe are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, Diagnostic Code 5284 (2007).

3.  The criteria for a rating in excess of 10 percent for 
dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of letters sent to 
the veteran in April 2004, August 2004, and September 2004.  
Moreover, because entitlement to higher disability 
evaluations have been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations as 
to the issues considered herein.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

General criteria for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements regarding the severity of 
the appellant's symptoms must be viewed in conjunction with 
the objective medical evidence of record and the pertinent 
rating criteria.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Entitlement to a higher evaluation for defective hearing 

Service connection was granted for bilateral defective 
hearing, in a March 1976 rating action.  A 0 percent 
evaluation was assigned, effective in November 1975.  This 
evaluation has been in effect since then.  

In regard to hearing loss, modern pure tone audiometry 
testing and speech audiometry utilized in VA audiological 
clinics are well adapted to evaluate the degree of hearing 
impairment accurately.  Methods are standardized so that the 
performance of each person can be compared to a standard of 
normal hearing, and ratings are assigned based on that 
standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this respect, disability evaluations of defective hearing 
range from non-compensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  To evaluate the degree of 
disability for service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 Diagnostic 
Code 6100.  Copies of these tables from the rating code were 
provided to the veteran in the statement of the case.

The December 2004 VA audiological evaluation report indicates 
that the puretone thresholds at the frequencies of 1000, 
2000, 3000, and 4000 hertz as 20, 20, 25, and 45, in the 
right ear, respectively, and 20, 15, 35, and 35, 
respectively, in the left ear.  The average puretone 
threshold for the right ear was 27 decibels and the average 
puretone threshold for the left ear was 26 decibels.  The 
controlled speech discrimination test was 96 percent in the 
each ear.  

The December 2004 test results would yield numeric 
designation, which equate to Level I hearing loss in each ear 
using Table VI.  This results in a noncompensable rating. 

The veteran's representative argues that the veteran should 
be granted an extraschedular rating for the hearing loss 
disability.  As noted the "assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann, at 349.  Moreover, it was not shown 
that his service-connected hearing disability resulted in 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
[extraschedular rating criteria].  

Consequently, the audiometry findings do not support the 
assignment of a compensable disability evaluation under 
38 C.F.R. Part 4, including §§ 4.85, 4.86, 4.87 and 
Diagnostic Code 6100.  Therefore, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim. 

Entitlement to an increased rating for residuals of a crush 
injury to the right great toe

Service medical records relate that the veteran sustained a 
laceration injury to the right toe when a package weighing 
approximately twenty-five pounds fell on his right foot.  In 
the March 1976 rating action, service connection was granted 
for residuals of a crush injury to the right great toe under 
Diagnostic Code 5284 (foot injuries).  A 10 percent 
evaluation was assigned effective from November 1975.  A 
10 percent evaluation has been in effect since then.

Pursuant to Diagnostic Code 5284, used in rating other foot 
injuries, a 20 percent rating is warranted for a moderately 
severe foot injury.  A 30 percent rating is warranted for a 
severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In this case, the level of impairment that would warrant at 
least the next-higher 20 percent rating under Diagnostic Code 
5284 is not shown.  A VA examination was conducted in 
December 2004.  Besides mild weakness against resistance, the 
veteran demonstrated full functional use of the right foot.  
The range of motion of the foot was considered normal.  There 
was no instability, edema, foot deformity, or alteration of 
gait.    

The veteran reported that he had problems climbing stairs and 
experienced discomfort at times.  At the VA examination 
conducted in December 2004, it was noted that there was no 
pain on the range of motion study.  Taking into consideration 
the veteran's complaints regarding his discomfort and the VA 
examiner's remarks concerning functional loss, the Board 
finds that the functional impairment cause by the pain as 
contemplated in the Deluca case is included in the current 10 
percent rating.  

The Board has also considered whether the surgical scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  The veteran has not reported any 
complaints regarding any scarring and the record does not 
show that the scarring is productive of any functional 
impairment, nor otherwise disabling.  As the scarring has not 
been shown to result in functional limitation, a compensable 
rating is not warranted.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).  Accordingly, the preponderance of the evidence 
is against the claim for a higher rating.   

Entitlement to an increased rating for dermatitis of the 
neck, shoulders, and forearms

Service connection was granted for dermatitis of the neck, 
shoulders, and forearms, in a March 1977 rating action.  A 10 
percent evaluation was assigned, effective in December 1976.  

The appellant's dermatitis is rated under Diagnostic Code 
7806 dermatitis-eczema.  A 30 percent rating is warranted for 
dermatitis involving 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 10 
percent rating is for assignment where at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas is 
affected, or intermittent systemic therapy has been required, 
such as corticosteroids or other immunosuppressive drugs, for 
a total duration of less than six weeks during the past 12-
month period.  A noncompensable rating is warranted where 
there is less than 5 percent on entire body or less than 5 
percent of the exposed areas affected, and; no more than 
topical therapy required during the last 12-month period.  
Diagnostic Code 7806.

In reviewing the evidence of record, it is not shown that the 
manifestations associated with his skin condition approximate 
the criteria for a 30 percent rating under Diagnostic Code 
7806.  At the December 2004 VA examination, there was no 
significant area of involvement.  The Board acknowledges the 
veteran reported outbreaks as well as steroid use for control 
of his symptoms; however, this has not been confirmed by 
clinical documentation.  He has not submitted any evidence to 
show that that he has received any medical care for his skin 
disorder since 1991, let alone that dermatitis has involved 
at least 5 percent of his body, or required systemic therapy.  
Further, scarring has never been shown.  Consequently, the 
preponderance of the evidence is against a rating in excess 
of 10 percent for his dermatitis.  


ORDER

A compensable evaluation for bilateral defective hearing is 
denied.

An evaluation in excess of 10 percent for the residuals of a 
crush injury to the right great toe is denied.

An evaluation in excess of 10 percent for dermatitis of the 
neck, shoulders, and forearms is denied.


REMAND

The veteran claims that he has a low back disability that had 
its onset in military service.  The service medical records 
relate that he was treated on several occasions for low back 
complaints.  Current medical records show diagnoses that 
include lumbar spondylosis and disc herniation.  Further 
medical opinion is needed for the adjudication of the case.

Additionally, the veteran has reported that his back problems 
have continued since service discharge.  He reported that he 
received private medical care subsequent to service 
discharge, but these clinical records are no longer 
available.  The veteran should be advised that there are 
alternative means to show continuity of symptoms.  For 
instance, the record shows that he has been employed by the 
U. S. Postal Service.  Any medical records associated with 
this employment should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
provided treatment for his low back 
disability.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  These 
records should include employment medical 
records from the U. S. Postal Service, if 
any.  All records obtained should be 
associated with the claims file.

2.  An appropriate VA examination should 
be conducted to determine the nature, and 
etiology of his lumbar spine disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should comment on the significance of the 
veteran's in-service treatment and the 
post service diagnosed lumbar spine 
disability.  The examiner should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that the current 
lumbar spine disability was incurred 
during his military service.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  The 
examiner should provide a rationale for 
all opinions expressed.  

3.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


